Exhibit 10.1
SEPARATION AGREEMENT


This Separation Agreement (this “Agreement”) is made by and between Standard
Gold, Inc. (the “Company”) and Stephen E. Flechner (“Employee”), collectively
referred to as the “Parties.”
 
BACKGROUND
 
A.           Employee’s employment with the Company ended effective May 19, 2011
(the “Termination Date”).
 
B.           To amicably resolve any and all disputes between them as of the
Termination Date, the Parties desire to enter into this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, based on the facts stated above, and the terms and conditions
below, Employee and the Company hereby agree as follows.
 
1.           The Company’s Promises.  In exchange for “Employee’s Promises”
(defined in Paragraph 2 below), the Company has promised to do the following
(“the Company’s Promises”), but only if Employee does not exercise Employee’s
right to revoke or rescind this Agreement as explained below in Paragraph 5:
 
(a)           Cash Payments.  The Company acknowledges and agrees that it will
pay to Employee cash in the following amounts and pursuant to the following
terms:
 
(i)           For amounts previously advanced to the Company by Employee, the
Company will pay to Employee $25,000 plus 5% interest accrued from September 7,
2010 through the date of payment, which amount will be payable upon the first to
occur of (a) the Company’s consummation of a financing transaction that
generates gross  proceeds of $1,000,000; or (b) such other earlier time as the
Company, in its sole discretion, determines that its cash position would allow
the payment of such amounts.
 
(ii)           For certain expenses incurred by Employee in connection with his
services to the Company, the Company will pay to Employee $4,940, to be paid
promptly, but in no event later than the close of business on June 13, 2011.
 
(b)           Issuance of Common Stock.  As soon as is practicable within ten
business days after the date of this Agreement, the Company will issue to
Employee 50,000 shares of the Company’s common stock (the “Common
Stock”).  Employee understands and acknowledges that the Common Stock will not
be registered pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), or any applicable state securities laws (together with the
Securities Act, the “Securities Laws”), and therefore cannot be sold or
otherwise disposed of without registration under the Securities Laws or an
exemption therefrom.  In this regard, Employee is familiar with Rule 144
promulgated under the Securities Act, as currently in effect, and understands
the resale limitations imposed thereby. To the extent permissible under the
Securities Laws, Company will exert reasonable best efforts to facilitate the
removal of any restrictive legend on certificates of Common Stock so that such
shares become free trading at the end of any applicable holding period required
under the Securities Laws.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Amendment of Stock Option Terms.  The Company and Employee each
acknowledge and agree that each of the Stock Option Agreements by and between
the Company and Employee dated April 1, 2010 and January 21, 2011, respectively
(as each was amended on March 15, 2011to accelerate vesting of all 800,000 and
750,000 options to that date) (together, the “Option Agreements”) are hereby
further amended such that, notwithstanding Employee’s termination of employment
with the Company, Employee may exercise options to purchase Common Stock
pursuant to the terms of each of the Option Agreements for a period of three (3)
years commencing on the Termination Date. Company will exert commercially
reasonable efforts to facilitate prompt issuance of option shares upon exercise
by Employee.
 
(d)           Amendment of Lock-Up Agreement.  The Company and Employee each
acknowledge and agree that the Lock-Up Letter Agreement by and between the
Company and Employee, dated February 18, 2011 (the “Lock-Up Agreement”) is
hereby amended so that, notwithstanding anything contained to the contrary in
the Lock-Up Agreement, Employee may sell up to 5,000 shares of Common Stock on
any given trading day, until such time as Employee has received cumulative
aggregate proceeds from such sales equal to $200,000 (the “Sales
Threshold”).  Employee agrees and acknowledges that the Company’s Chief
Financial Officer will have the right to determine, on a reasonable basis, when
Employee has sold sufficient shares of Common Stock to meet the Sales
Threshold.  Immediately upon reaching the Sales Threshold, Employee agrees and
acknowledges that the terms and conditions of the Lock-Up Agreement in place
prior to the amendment thereof pursuant to this Agreement, will resume in full
force and effect.
 
(e)           Securities Laws Sale Facilitation.  The Company agrees that it
will use reasonable best efforts to maintain the effectiveness of the current
registration statement on Form S-8 under the Securities Act, and to facilitate
Employee obtaining the necessary opinions of Company counsel, to the extent
necessary for the sale of shares of Common Stock underlying the Option
Agreements in compliance with applicable Securities Laws.
 
(f)           No Conflict.  The Company acknowledges and agrees that it will not
be a conflict of interest, nor give rise to a claim of misappropriation of
corporate opportunity, violation of confidentiality undertakings, or similar
claims, if Employee elects to pursue independent business interests in relation
to (i) the Company’s former gold mine project located in La Paz County, Arizona,
known as the Rex Old Mine project; (ii) a high-grade underground gold mining
target located in south-central Colorado know as the Dawson project; and (iii) a
gold mine extracting gold from gravel and aggregates deposits on approximately
25 square miles of gold concession rights in the Konawaruk River area of Guyana,
South America.  Furthermore, the Company acknowledges and agrees that Employee
has formed a consulting arrangement with Messrs. Clyde Smith and Dave Smith,
each of whom has served, or currently serves, as a director, employee or
consultant of the Company, and that Employee may be consulting on projects with
them.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           Release of Claims.  The Company hereby releases Employee
(understood herein to include his heirs, executors and legal representatives) of
and from all obligations, actions, suits, demands, debts, accounts, covenants,
contracts, damages, and all other claims whatsoever which it ever had, now has
or may in the future have against Employee for or by reason of any cause, matter
or thing arising in connection with services provided by Employee as a
consultant and as an officer of the Company.
 
2.           Employee’s Promises.  In exchange for the “Company’s Promises”
(defined in Paragraph 1 above), Employee has promised to do the following:
 
(a)           Definition of Employee’s Claims.  The claims that Employee is
releasing in Paragraph 2 below (all and each are “Employee’s Claims”) include
all of Employee’s rights to any relief of any kind from the Company through the
date on which Employee signs this Agreement, including, but not limited to:
 
(i)           All claims Employee has now (except for Company’s Promises herein
and in the Option Agreements), whether or not Employee now knows about the
claims;
 
(ii)           All claims for attorneys’ fees;
 
(iii)           To the fullest extent permitted by law, all claims for alleged
discrimination under any federal, state, or local law, including, for example,
discrimination claims under the federal Americans with Disabilities Act (“ADA”)
and discrimination claims under Title VII of the Civil Rights Act of 1964, the
federal Age Discrimination in Employment Act (“ADEA”), the Older Workers
Benefits Protection Act (“OWBPA”), and the Colorado Anti-Discrimination Act,
Colo.Rev.Stat. § 24-34-401, et. al. (“CADA”);
 
(iv)           To the fullest extent permitted by law, all claims arising out of
Employee’s employment and separation from employment with the Company including:
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; the Worker Adjustment and Retraining Notification Act, as amended; the
Occupational Safety and Health Act, as amended; the Sarbanes-Oxley Act of 2002;
the Family and Medical Leave Act, as amended; Colorado leave laws, the Equal Pay
Act; the Fair Labor Standards Act, as amended; the federal Fair Credit Reporting
Act and any similar applicable state law; the National Labor Relations Act;
Colorado wage-hour and wage-payment laws; retaliation under Colorado laws; and
any claim for failure to pay wages, salary, bonuses, vacation pay, commissions,
profit-sharing, stock options or employment benefits, including any claim for
liquidated or double or triple damages;
 
(v)           To the fullest extent permitted by law, any claim for negligent
misrepresentation, intentional misrepresentation or fraud; any claim for
intentional injury, intentional infliction of emotional distress, negligence,
negligent infliction of emotional distress, negligent hiring, supervision or
retention, or defamation; any claim for violation of state leave law; any claim
for disparate impact on any basis; any claim for discrimination, harassment,
failure to accommodate or retaliation; any claim under any public policy,
contract, tort, or common law, including but not limited to claim(s) for
wrongful termination in violation of public policy, wrongful termination for any
reason, or constructive discharge; any claim for breach of any term or condition
of an employee handbook or policy manual, including any claim for breach of any
promise of specific treatment in specific circumstances; any claim for breach of
contract or for violation of or interference with contract rights, including but
not limited to an employment contract; and
 
 
 

--------------------------------------------------------------------------------

 
 
(vi)           To the fullest extent permitted by law, any other federal, state
or local civil or human rights law or any other local, state or federal law,
regulation or ordinance.
 
(b)           Employee’s Waiver.  Employee, for Employee and on behalf of any
person or entity who has or claims to have legal claims against the Company
through Employee, hereby fully and finally releases, gives up, and otherwise
relinquishes all of Employee’s Claims (defined in Paragraph 2 above) against the
Company, including, for example, claims under the CADA, ADA, OWBPA, ADEA, and
Title VII.  Employee will not bring any legal claims against the Company except
if necessary to enforce the provisions of this Agreement.  The payments and
other benefits that Employee will receive as set forth in this Agreement are
full and fair payment for the release of all Employee’s Claims.  The Company
does not owe Employee anything in addition to what Employee will receive under
this Agreement.  This Agreement does not prohibit Employee from filing an
administrative charge of discrimination with, or cooperating or participating in
an investigation or proceeding conducted by, the Equal Employment Opportunity
Commission or other federal or state regulatory or law enforcement agency.  If
Employee has filed or files a charge, complaint or action, the payment described
in this Agreement is in complete satisfaction of any and all Claims in
connection with such charge, complaint or action, and Employee will not be
entitled to any other monetary relief of any kind with respect to the claims
released in this Agreement.  Notwithstanding anything to the contrary contained
herein, this Agreement does not prohibit Employee from making any claim against
the Company relating to or arising out of the Company’s failure to pay any
amounts due to Employee in connection with the Company’s obligation to indemnify
Employee for his acts as an officer of the Company pursuant to the Company’s
Articles of Incorporation, By-Laws or the laws of the State of Colorado.
 
(c)           Equipment and Materials.  On or before the Termination Date,
Employee will return to the Company or destroy all records, correspondence,
documents, financial data, plans, computers and laptops, mobile and/or smart
telephones, zip drives, PDAs or other electronic device, computer disks,
computer tapes, sales reports, customer lists, and other tangible property
(including information stored on any computer in Employee’s possession or
control belonging to the Company)  if such are specifically identified and so
requested in writing by the Company.  .  Employee will cooperate with the
Company and use Employee’s reasonable efforts to be available, on a reasonable
basis, to answer questions that may arise to achieve a smooth transition after
the Termination Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Special Definition of the Company.  For purposes of Paragraph 1(g)
and the preceding provisions of this Paragraph 2, the word “Company” includes
the Company; all and each of its parent entities, subsidiaries, and Affiliates;
and all and each of the past and present officers, directors, shareholders,
employees, agents, insurers, successors, and assigns of all and each of those
entities (except that Employee does not release his claim for Stephen King’s
personal guaranty and pledge in the event of non-payment to Employee of the
Company’s Promissory Note of September 7, 2010).
 
3.           Additional Agreements and Understandings.
 
(a)           Except as provided herein, Employee continues to be bound by the
Confidentiality and Non-Solicitation provisions contained in the Employment
Agreement by and between the Company and Employee, dated April 1,
2010.  Employee acknowledges and agrees the Confidentiality and Non-Solicitation
provisions are supported by sufficient consideration and survive the termination
of Employee’s employment.
 
(b)           Assuming payment/performance of the consideration to Employee
specified herein, the Company will be deemed to have paid Employee all wages and
commissions due including earned but unused vacation time through the
Termination Date less applicable taxes and deductions.  Employee is not entitled
to any additional wages or commissions.
 
(c)           Employee acknowledges that the position of the Company is that,
even though it has paid Employee to release Employee’s Claims, the Company does
not admit that it is responsible or legally obligated to Employee, and in fact,
the Company denies that it is responsible or legally obligated to
Employee.  Employee acknowledges that the payments and other consideration
described in this Agreement are sufficient consideration to support enforcement
of this Agreement.
 
(d)           Each party agrees that the discussions leading up to this
Agreement, and also the terms of this Agreement, are to be forever treated as
confidential; and that each party will not disclose, directly or indirectly,
either the discussions leading up to this Agreement or the terms of this
Agreement to any person or organization.  However, Employee may disclose the
terms of this Agreement to Employee’s spouse, attorneys, accountant, tax
advisor, stock brokerage advancing option funds, government agencies and taxing
authorities.  Each party will not otherwise disclose either the discussions
leading up to this Agreement, or the terms of this Agreement, unless ordered to
do so by a court of competent jurisdiction, or required under any applicable
Securities Laws, or as otherwise agreed to in writing by the parties. Employee
agrees that should Employee materially breach this Agreement, in addition to any
other remedies to which it may be entitled, the Company will be entitled to
cease payment of the monies specified in 1(a)(i) and (ii) of this
Agreement.  Each party agrees not to disparage or defame in any way the other
party or, in the case of the Company, any employees or officers of the Company,
or make any negative comments about the other party, including, in the case of
the Company, its employees and officers, or Employee’s employment relationship
with the Company.  For purposes of this Paragraph 3(d), the Company includes the
Company; all and each of its parent entities, subsidiaries, and Affiliates; and
all and each of the past and present officers, directors, shareholders,
employees, agents, insurers, successors, and assigns of all and each of those
entities.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Acknowledgement of Waiver of Claims under ADEA.  Employee
acknowledges that Employee is waiving and releasing any rights that Employee may
have under the Age Discrimination in Employment Act of 1967 ("ADEA"); and that
Employee has entered into this Agreement knowingly and voluntarily.  Employee
agrees that this Agreement does not apply to any rights or claims that may arise
under the ADEA after the effective date of this Agreement.  Employee
acknowledges that the consideration given for this Agreement is in addition to
anything of value to which Employee was already entitled.  Employee further
acknowledges that Employee has been advised by this paragraph that:
 
(a)           Employee should consult with an attorney before executing this
Agreement;
 
(b)           Employee has up to twenty-one (21) days in which to consider
whether Employee wants to sign this Agreement;
 
(c)           Employee has seven (7) days after Employee signs the Agreement to
revoke the Agreement;
 
(d)           This Agreement shall not be effective until the revocation period
has expired; and
 
(e)           Nothing in this Agreement prevents or precludes Employee from
challenging or seeking a decision in good faith about the validity of this
waiver under the ADEA, nor does it impose any advance conditions, penalties,
costs or attorneys’ fees for doing so, unless specifically authorized by federal
law.
 
5.           Right to Rescind.  Employee understands that Employee may rescind
this Agreement within seven (7) calendar days to reinstate federal claims under
the Age Discrimination in Employment Act; or within fifteen (15) calendar days
to reinstate claims under the Minnesota Human Rights Act.  The 7-day and 15-day
rescission periods will run at the same time.  Employee may revoke this
Agreement during the 7-day or 15-day period after Employee signs it, by
hand-delivering written notice to the Company via its Chief Financial Officer,
Mark D. Dacko, or sending written notice as follows:
 
Mark D. Dacko
Chief Financial Officer
Standard Gold, Inc.
900 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
 
Sent by certified mail, return receipt requested.
 
 
 

--------------------------------------------------------------------------------

 
 
Employee understands that, if Employee revokes or rescinds Employee’s waiver as
provided above, this Agreement will be null and void.  Employee’s employment
will still end on the Termination Date and Employee will not receive the benefit
of the Company’s Promises described in Paragraph 1 hereof.
 
6.           Governing Law and Venue.  The Parties agree that this Agreement
shall be interpreted, construed, governed and enforced under and pursuant to the
laws of the State of Minnesota.  Employee irrevocably consents to the exclusive
jurisdiction of courts in Colorado for the purposes of any action arising out of
or related to Employee’s employment, or any actions for temporary, preliminary,
and permanent equitable relief.
 
7.           Severability.   In the event that any provision of this Agreement
is unenforceable under applicable law (except the Employee’s Waiver), the
validity or enforceability of the remaining provisions shall not be
affected.  To the extent any provision of this Agreement is judicially
determined to be unenforceable, a court of competent jurisdiction may reform any
such provision to make it enforceable.  The provisions of this Agreement shall,
where possible, be interpreted so as to sustain their legality and
enforceability. If any portion of Employee’s Waiver is deemed to be invalid,
this Agreement is null and void and the Company, in addition to any other
remedies to which it may be entitled, will be entitled to: (i) cease payment of
the severance pay specified within this Agreement; (ii) obtain repayment from
Employee of an amount equal to the severance specified within this Agreement (to
the extent they have been paid to Employee); and (iii) recover from Employee the
Company’s reasonable expenses including attorneys’ fees and costs incurred by
the Company in recovering the foregoing monies.
 
8.           Agreement Freely Entered Into.   Employee represents that this
Agreement, and the release contained in this Agreement, have been given
voluntarily and are free from duress or undue influence by any person or entity
released by this Agreement, or by any third-party.  Employee has read this
Agreement carefully and understands all of its terms.  Employee has had the
opportunity to discuss this Agreement with Employee’s own attorney before
signing it, and to be sure that Employee (a) understands the meaning of the
terms and conditions contained in this Agreement and (b) fully understands the
effect of this Agreement.  In agreeing to sign this Agreement, Employee has not
relied on any statements or explanations made by the Company, its agents or its
attorneys, except as set forth in this Agreement.  Employee agrees to fully
abide by the terms of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Entire Agreement.  Employee and the Company agree that this
Agreement is the final and complete agreement between the parties, and that no
promises or understandings are in place outside of this Agreement.  Any
modification of, or addition to, this Agreement must be in writing, and signed
by Employee and the Company. All agreements of the Company herein have been duly
approved by or on behalf of the Board of Directors of  the Company, and the
execution and delivery hereof are duly authorized and binding upon the Parties.
 


STANDARD GOLD, INC.
 
 
By /s/ Mark D. Dacko
 
Its: CFO
 
Date:  June 1, 2011
 
STEPHEN E. FLECHNER
 
 
/s/ Stephen E. Flechner
(SIGNATURE)
 
 
Date: June 1, 2011

 
 
 

--------------------------------------------------------------------------------

 